DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2020, has been entered.
Claims 4 and 5 are canceled.  
Claims 1-3 and 6-11 are pending.  Claims 8-11 are withdrawn.
Claims 1-3, 6, and 7 are examined on the merits.

Specification
The disclosure is objected to because of the following informalities: 
The title of the invention has a typographical error since it recites “CHITOSANFOR,” and thus fails to include a space between the words “chitosan” and “for.”
A new title is required that corrects the typographical error.
The following title is suggested: METHOD OF USING CHITOSAN FOR REJUVENATING CELLS AND COMPOSITION THEREOF
Appropriate correction is required.

Claim Objections
Claims 1-3, 6, and 7 are objected to because of the following informalities:  
that providing a cell to culture...’ (emphasis added) in line 2 is grammatically incorrect.  Since claim 1 is objected to, its dependent claims must be objected to.  This objection can be overcome by deleting “that” from the recitation.
Appropriate correction is required.

Notice Re: Prior Art Available Under Both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Howling (Biomaterials. 2001. 22: 2959-2966) in view of Lu (Biomaterials. 1999. 20: 1937-1944) and Uslu (Balkan Med. J. 2015. 32(1): 69-78). 
Howling studied the effects of chitin and chitosans on the proliferation of human dermal fibroblasts in vitro (abstract).  Table 1 lists the chitosan samples used in the study (page 2960, left column, last paragraph).  The chitosan samples were dissolved in 17 mM acetic acid in a range of 10X stock concentrations, filter sterilized, and diluted for use with fibroblast growth medium to produce nominal 0, 2.5, 5, 50, and 500 µg/ml concentrations (page 2960, paragraph bridging left and right columns).  The chitosan compositions having a 50 µg/ml concentration are comparable to the ‘composition’ of instant claim 1 since they are a composition obtained by adding a chitosan solution (chitosan dissolved in 17 mM acetic acid) to a liquid culture medium (fibroblast growth medium), wherein the chitosan concentration of the composition is 50 µg/mL which falls in the claimed range of ’10 µg/ml to 200 µg/ml.’  
In the cell proliferation assay, fibroblasts were seeded into 24 well culture plates and incubated overnight to allow attachment (page 2961, left column, last paragraph).  The medium was then replaced with the appropriate test medium containing the polymer samples and the plates were incubated for a specified time (page 2961, left column, last paragraph).  An initial screening was performed to identify chitin/chitosan samples that strongly stimulated fibroblast proliferation in vitro (page 2961, right column, third paragraph).  In that initial screening, the fibroblasts were treated with the various polymer samples for 3 days with one change of medium 
In sum, Howling is comparable to the claimed invention in that Howling discloses a method of using chitosan for proliferating cells (elected species: fibroblasts), characterized in providing a cell (elected species: fibroblast) to culture in a composition for a suitable period of time (3 days), wherein the composition is obtained by adding a chitosan solution to a liquid culture medium (fibroblast growth medium), wherein the chitosan concentration of the composition is 50 µg/ml (falling in the claimed range) or in the range of 5 µg/ml to 500 µg/ml (wholly encompasses the claimed range).

However, as discussed above, Howling teaches the fibroblasts were cultured in the chitosan-containing medium for 3 days.  The instant specification teaches that the ‘suitable period of time’ for the invention is more than 1 day, preferably 1-7 days (page 13, paragraph [0042]).  Likewise, instant claim 6 recites that the ‘suitable period of time is more than 1 day,’ and instant claim 7 recites that the ‘suitable period of time is 2-7 days.’  Additionally, the instant specification states, “As used herein, the term ‘rejuvenating’ refers to delay cell aging and enhance cell proliferation as well as to enhance cellular functionality to restore cells to a young and healthy state” (page 16, paragraph [0048]; emphasis added).  Given that Howling teaches the claimed step for a time period that falls in the range for ‘suitable period of time’ and the stimulatory effect on fibroblast proliferation, then the method of Howling inherently meets the claimed intended use of rejuvenating cells (elected species: fibroblasts) as set forth by the preamble of instant claim 1.

Howling differs from the claimed invention in that Howling does not expressly disclose that the pH value of the composition obtained by adding the chitosan solution (chitosan dissolved in 17 mM acetic acid in a 10X stock concentration) to a liquid culture medium (fibroblast growth 
Lu studied the effects of chitosan on rat knee cartilages (abstract).  In their in vivo experiments, various chitosan solutions were prepared by dissolving chitosan in 1% acetic acid, filtering the resulting chitosan solution through gauze, then adjusting the pH from 6.0 to 7.2 by addition of NaOH or dialyzing in distilled water till a pH of 6.9 is obtained (page 1937, right column, first full paragraph).  Dialysis permitted obtaining a stable chitosan solution at pH 6.9 (page 1942, left column, first paragraph).  Then, the chitosan solution was diluted to 0.1% (1 mg/ml) (page 1937, right column, first full paragraph).  
Lu performed a preliminary study that evaluated qualitatively the reactions of articular cartilages on 6 rats (i.e. 12 joints) after injections of chitosan solutions with different concentrations (0.1, 1, and 1.3%) and different pH varying from 3.05 to 7.2 after two weeks (page 1938, left column, second paragraph).  Five joints of the 12 joints exhibited ankyloses, swollen appearance, and limited or no mobility for chitosan solutions having pH of 4.05, 6, 6.77, and 6.77 (paragraph bridging pages 1938 and 1939).  On the other hand, no evidence of inflammation was noticed after two weeks when 0.1% dialyzed chitosan solution at pH 6.9 was used.  Therefore, the final experiment was performed with this particular chitosan solution.
Specifically, the final study of Lu quantified the effects on articular cartilages of a 0.1% chitosan dialyzed solution with a pH of 6.9 after 1, 3, and 6 weeks post-injection in 27 rats (page 1938, left column, second paragraph).  After 1 week, numerous fibroblasts were detected at the joint (page 1939, left column, last paragraph; Figure 2 on page 1939).  After six weeks, abundant fibroblasts were detected at the joint (paragraph bridging pages 1939 and 1940; Figure 6 on page 1940).

Uslu compared the proliferative effects of chitosan in two forms, membranous and solution forms, on Swiss 3T3 mouse embryonic fibroblasts (Aims section of Abstract).  For the solution form, 2.0% solution of a chitosan was prepared with double-distilled water (page 70, right column, third paragraph).  The pH value of the chitosan solution was adjusted to pH 6 by adding a sodium hydroxide solution (page 70, right column, third paragraph).  The chitosan solution was then added directly to media and solubilized to a final concentration of 1.0% (page 70, right column, first paragraph).  In one experiment, the chitosan was added to the media prior to the addition of cells (page 71, last paragraph).  On Day 5, there was an increase in the number of fibroblast cells (page 72, left column, first paragraph).  Additionally, Uslu states that overall, chitosan inclusion resulted in increased cell proliferation and viability (page 74, right column, first paragraph).  Furthermore, the solution group on the 5th day presented a very high rate of cellular viability (page 74, right column, first paragraph).
Before the effective filing date of the claimed invention, it would have been obvious to have adjusted the pH of the composition comprising chitosan and fibroblast growth medium (comparable to the claimed ‘composition’) to a pH of 6.9 when practicing the method of Howling.  One of ordinary skill in the art would have been motivated to do this since a chitosan solution with a pH of 6.9, as opposed to other pH values, was used by Lu for further experiments since it did not result in inflammation for an in vivo study in which fibroblast proliferation was obtained (Figures 2 and 6 of Lu).  Since Howling teaches that analysis of the effects of chitosans on cells in culture may be useful as a screen for their potential activity in vivo as wound healing agents (abstract), then Howling sought application of their in vitro experiments to in vivo use in in vivo study of Lu to the Howling in vitro study in order to avoid inflammation when the results of the in vitro study are applied to actual use in wound healing.  There would have been a reasonable expectation of obtaining fibroblast proliferation by the lower pH of 6.9 (as opposed to the pH 7.4 taught in Howling) since fibroblast proliferation was obtained for a chitosan solution having an even lower pH of 6.0, as demonstrated by Uslu.  A pH of 6.9 falls in the range of ‘6 to 7’ recited in instant claim 1.  Therefore, Howling in view of Lu and Uslu renders obvious instant claims 1, 3, 6 (3 days reads on ‘more than 1 day’), and 7 (3 days falls in the range of ‘2-7 days’).
Regarding instant claim 2, as pointed out above, Howling teaches that the chitosan sample (e.g. CL313) was dissolved in 17 mM acetic acid in a 10X concentration, filter sterilized, and then diluted with fibroblast growth medium to produce the desired concentration (e.g. 50 µg/ml) (page 2960, paragraph bridging left and right columns).  The concentrated chitosan solution reads on the claimed ‘chitosan solution’ which is added to a liquid culture medium (fibroblast growth medium).  Therefore, the ‘chitosan solution’ of the method rendered obvious by Howling in view of Lu and Uslu comprises 17 mM acetic acid (i.e. 0.017 M acetic acid).  According to the following calculations, in which the density of the solution is approximated to that density of water (1 g/ml), this solution has a concentration of about 0.10 wt%:

                
                    
                        
                            0.017
                             
                            m
                            o
                            l
                            e
                            s
                             
                            a
                            c
                            e
                            t
                            i
                            c
                             
                            a
                            c
                            i
                            d
                        
                        
                            L
                             
                        
                    
                    ∙
                    
                        
                            60.052
                             
                            g
                             
                            a
                            c
                            e
                            t
                            i
                            c
                             
                            a
                            c
                            i
                            d
                        
                        
                            m
                            o
                            l
                            e
                        
                    
                    ∙
                    
                        
                            L
                             
                        
                        
                            1000
                             
                            m
                            l
                             
                        
                    
                    ∙
                    
                        
                            m
                            L
                             
                        
                        
                            1
                             
                            g
                             
                            w
                            a
                            t
                            e
                            r
                        
                    
                    ∙
                    100
                    =
                    0
                    .
                    102
                     
                    w
                    t
                    %
                
              which rounds to 0.10 wt%

A holding of obviousness is clearly required.

Response to Arguments
Applicant’s arguments, filed August 25, 2020, with respect to the rejection under 35 U.S.C. 102(a)(1) of claims 1-3, 6, and 7 as being anticipated by Van Toan, and the rejection under 35 U.S.C. 103 of claims 4 and 5 as being unpatentable over Van Toan in view of Chang, have been fully considered and are persuasive.  In particular, Applicant pointed out that given the volume ratio of 1:3 of chitosan solution to cell suspension solution, then the final concentrations of chitosan in the cultures was about 5, 6.25, 7.5, 8.75, 10, and 11.25 µg/ml.  The chitosan concentration of 10 µg/ml corresponds to the final chitosan culture concentration obtained from combining 40 ppm chitosan solution with cell suspension solution, and the 11.25 µg/ml chitosan culture concentration corresponds to the final chitosan concentration obtained from combining a 45 ppm chitosan solution with cell suspension solution.  These two final chitosan culture concentrations are the only chitosan culture concentrations that fall in the range of instant claim 1.  However, as shown in Table 3 of Van Toan, 40 and 45 ppm chitosan solutions do not result in a significant difference in cell density as compared to the control, wherein the standard deviation is ± 0.58.  Furthermore, Van Toan does not disclose that the composition comprising chitosan solution and cell suspension solution has a pH of 6 to 7.  Therefore, these rejections has been withdrawn.  


No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Sef
/SUSAN E. FERNANDEZ/            Examiner, Art Unit 1651